DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to Application filed on December 14, 2020. Claims 1-25 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2020 is being considered by the examiner.

Claim Remarks
The computer program product comprising a computer readable storage medium as recited in claims 19-25 is interpreted as reciting statutory subject matter because paragraph 95 of the instant specification defines the term ‘computer readable storage medium’ as not to be construed as being transitory signals per se. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: ‘competency data’ as recited in claims 8, 16, and 23.


Claim Rejections - 35 USC § 101
Claims 1, 2, 6, 7-13, 15-20 and 22-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 12 and 19 recite identifying one or more data fields of interest; receiving data for each of said one or more data fields of interest; computing one or more bias scores for said one or more data fields of interest based on said data; developing a bias matrix with said one or more bias scores; and displaying said bias matrix to a first user.
 
The limitation of ‘computing one or more bias scores for said one or more data fields of interest based on said data’, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor” (claims 12 and 19) nothing in the claim limitations precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “computing” in the context of these claims encompasses the user manually calculating the bias score/s for the data fields of interest on paper. Similarly, the limitation of developing a bias matric with said one or more bias scores, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a processor” language (claims 12 and 19), “developing” in the context of these claims encompasses the user mentally or on paper constructing a grouping or matrix of the bias scores that the user manually calculated on paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, claims 1, 12 and 19 recite an abstract idea. 

This judicial exception is not integrated into a practical application. In particular, the claims the additional steps of  ‘identifying one or more data fields of interest’ and ‘receiving data for each of said one or more data fields of interest’ and ‘displaying the bias matrix to a first user’.

The identifying and receiving steps are recited at a high level of generality (i.e. as a general means of identifying one or more data fields of interest and receiving data pertaining to said one or more data fields of interest) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Furthermore, the displaying step is also recited at a high level of generality (i.e. as a general means of displaying the results of the computation of the bias scores to a user) and amounts to insignificant extra-solution activity.

The combination of these additional steps is no more than mere instructions to apply the exception using generic computer components (i.e. the processor in claims 12 and 19). Accordingly, even in combination, these additional steps do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to
 integration of the abstract idea into a practical application, the processor is a generic computer processor which performs the identifying, receiving and displaying steps. Furthermore, these functions are similar to those found by the courts to be well- understood, routine, and conventional when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, namely Versata Dev. Group, Inc. v. SAP Am. (storing and retrieving information in memory) and O/P Techs. (determining an estimated outcome and setting a price). As such, the identifying, receiving and displaying steps are well understood, routine and conventional activity performed by generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claims 2, 13 and 20 depend from claims 1, 12 and 19 and thus includes all the limitations of claims 1, 12 and 19 respectively, therefore claims 2, 13 and 20 recite the same abstract idea of "mental process". Claims 2, 13 and 20 furthermore recite that the receiving data step comprises accepting user input from a second user and harvesting social media for social media data for said second user, which is considered as mere data gathering, similar to Versata Dev. Group, Inc. v. SAP Am. (storing and retrieving information in memory). As such, the steps are considered insignificant extra solution activity and do not amount to significantly more than the judicial exception. Claims 2, 13 and 20 are therefore not patent eligible.

Claims 6, 15 and 22 depend from claims 1, 12 and 19 and thus includes all the limitations of claims 1, 12 and 19 respectively, therefore claims 6, 15 and 22 recite the same abstract idea of "mental process". Claims 6, 15 and 22 furthermore recite aggregating said data into one or more data field groups wherein each of said one or more data field groups is associated with a data field of interest; and evaluating an output for each of said one or more data field groups wherein said output is a bias score, which are also mental steps that can be performed in the human mind and are considered insignificant extra solution activity and do not amount to significantly more than the judicial exception. Claims 6, 15 and 22 are therefore not patent eligible.

Claim 7 depends from claim 6 and thus includes all the limitations of claim 6 and 1, therefore claim 7 recites the same abstract idea of "mental process". Claim 7 furthermore recites that said computing one or more bias scores further comprises: classifying one or more types of bias into bias classifications, which is a mental step that can be performed in the human mind and is considered insignificant extra solution activity and does not amount to significantly more than the judicial exception. Claim 7 is therefore not patent eligible.

Claims 8, 16 and 23 depend from claims 1, 12 and 19 and thus includes all the limitations of claims 1, 12 and 19 respectively, therefore claims 8, 16 and 23 recite the same abstract idea of "mental process". Claims 8, 16 and 23 furthermore recite that said data comprises at least competency data and awareness data, which is considered mere data gathering, similar to Versata Dev. Group, Inc. v. SAP Am. (storing and retrieving information in memory). As such, the step is considered insignificant extra solution activity and does not amount to significantly more than the judicial exception. Claims 8, 16 and 23 are therefore not patent eligible.

Claims 9, 17 and 24 depend from claims 1, 12 and 19 and thus includes all the limitations of claims 1, 12 and 19 respectively, therefore claims 9, 17 and 24 recite the same abstract idea of "mental process". Claims 9, 17 and 24 furthermore recite that at least one of said one or more data fields are selected from the group consisting of background and personality, which is considered mere data gathering, similar to Versata Dev. Group, Inc. v. SAP Am. (storing and retrieving information in memory). As such, the step is considered insignificant extra solution activity and does not amount to significantly more than the judicial exception. Claims 9, 17 and 24 are therefore not patent eligible.

Claims 10, 18 and 25 depend from claims 1, 12 and 19 and thus includes all the limitations of claims 1, 12 and 19 respectively, therefore claims 10, 18 and 25 recite the same abstract idea of "mental process". Claims 10, 18 and 25 furthermore recite that said bias matrix is respectively computed for each member of a group of users, and wherein each of the one or more bias scores is respectively associated with each member, which are also mental steps that can be performed in the human mind and are considered insignificant extra solution activity and do not amount to significantly more than the judicial exception. Claims 10, 18 and 25 are therefore not patent eligible.

Claim 11 depends from claim 10 and thus includes all the limitations of claim 10 and 1, therefore claim 11 recites the same abstract idea of "mental process". Claim 11 furthermore recites that said respective bias matrix for each member is aggregated into a group bias matrix, and wherein said group bias matrix is associated with a collective bias of said group of users, which is a mental step that can be performed in the human mind and is considered insignificant extra solution activity and does not amount to significantly more than the judicial exception. Claim 11 is therefore not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,285,973 issued to Gable, and further in view of US 2020/0364245 by Sinha et al (hereafter Sinha).

	Referring to claim 1, Gable discloses a computer-implemented method [Abstract], said method comprising:
identifying one or more data fields of interest [content provided or broadcast to participants pertaining to subject areas such as health, nutrition etc., col. 4, lines 24-43; attributes 420 such as social issues, education etc., see Fig 4, col. 9, lines 26-36; topics comprising headlines from one or more news sources, col. 11, lines 7-10, Fig 13];
receiving data for each of said one or more data fields of interest [participants rate the content for bias or rate bias of the content providers and/or sources of information, col. 4, lines 44-48; user selects rating for each attribute, col. 9, lines 30-32, Fig 4, element 410; participant presented with option of rating the bias of the headline topic 1310, col 11, lines 13-15, Fig 13];
computing one or more bias scores for said one or more data fields of interest based on said data [an overall bias rating is formulated, col. 7, lines 5-13; ‘Allsides Bias rating’ is ‘Center’, see Fig 2B]; and
displaying said bias scores to a first user [see displayed ‘Allsides Bias rating’ of ‘Center’ in Fig 2B; see Fig 17 and relevant portions of specification; participant bias score 440 is displayed to the user, col. 9, line 60, Fig 4; bias rating for each of the content displayed associated with topic is displayed, col. 14, lines 21-49].

	Referring to claim 1, while Gable discloses all of the above claimed subject matter, and also discloses displaying bias scores pertaining to content, content providers or sources of information [Fig 2B, 4, 13 and relevant portions of specification], it remains silent as to specifically developing a bias matrix with said one or more bias scores. 
	Sinha teaches generation of a bias score 208 that combines the measure of an individual bias 212 and a group bias 210 in a weighted sum[para 51-52] and generates and displays a table 600 of both group-bias scores and individual bias scores or a single group bias score and individual bias score for a segment of users [para 110-111, Fig 6].
	Gable and Sinha are analogous art because they are directed to the same field of endeavor- generation and visualization of bias scores or ratings of content. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bias rating calculation and visualization system of Gables to include displaying the calculated bias scores as a matrix or table and displaying the table or matrix comprising the calculated bias scores, as taught by Sinha.
	The ordinary skilled artisan would have been motivated to modify the bias score generation and visualization of Gables to include the generation and display of the table of bias scores of Sinha because it would enable the provision of selectable options for generating and modifying segments of users to reduce overall detected bias in the content [Sinha, para 5]. Furthermore, this modification would be possible because Gable teaches visualization of bias ratings for content that take into account the bias of individuals as well as groups rating content bias [Gable, col. 6, lines 45-59]. Sinha further refines this visualization of bias scores of individual and group bias scores in the form of a table (matrix) [Sinha, para 110-111, Fig 6].


	Referring to claim 12, the limitations of the claim are similar to those of claim 1 above in the form of a system [Gable, Abstract; Fig 1; media analysis system, col. 3, lines 7-11], said system comprising: a memory [Gable, col. 3, lines 22-25]; and a processor in communication with said memory, said processor being configured to perform operations [Gable, processor, instructions, col. 3, lines 25-29]. As such, claim 12 is rejected for the same reasons as claim 1 above.

	Referring to claim 19, the limitations of the claim are similar to those of claim 1 above in the form of a computer program [Gable, instructions, col. 3, lines 25-29]. As such, claim 19 is rejected for the same reasons as claim 1 above.

	Referring to claims 2, 13 and 20, the combination of Gable/Sinha discloses that said receiving data comprises: accepting user input data from a second user; and 
harvesting social media for social media data for said second user [Gable, bias rated participant interaction includes tracking and/or using activity of bias-rated participants e.g. social media activity e.g. participant’s likes or shares or third-party ratings, col. 12, lines 33-49].

	Referring to claims 3, 14 and 21, the combination of Gable/Sinha discloses that said accepting user input data comprises: providing said second user with a prompt; and analyzing user results from said prompt [Gables, blind survey provided to participants for rating a news source, col. 12, lines 1-6, Fig 14A].

	Referring to claim 4, the combination of Gable/Sinha discloses that said prompt comprises one or more inquiries of said second user [Gables, blind survey provided to participants for rating a news source, col. 12, lines 1-6, Fig 14A].

	Referring to claim 5, the combination of Gable/Sinha discloses that said harvesting social media for social media data comprises: analyzing one or more user interactions with posts, wherein said posts include metadata associated with said data [Gables, the source bias rating includes sources such as a blog, col. 12, lines 50-63].

	Referring to claims 6, 15 and 22, the combination of Gable/Sinha discloses that said computing one or more bias scores comprises: aggregating said data into one or more data field groups wherein each of said one or more data field groups is associated with a data field of interest; evaluating an output for each of said one or more data field groups wherein said output is a bias score [Gable, all sides bias rating calculated is an overall rating that is a combination of participant bias, content bias and source bias associated with the content, see Fig 3, col. 7, lines 18-42].

	Referring to claim 7, the combination of Gable/Sinha discloses that said computing one or more bias scores further comprises: classifying one or more types of bias into bias classifications [Gable, bias rating categories e.g. left, lean left, center, etc., or different viewpoints for content, col. 14, lines 32- col. 15, line 31; Fig 5, 6, 8A].

	Referring to claims 8, 16 and 23, the combination of Gable/Sinha discloses that said data comprises at least competency data and awareness data [Gable, self-rating participant bias score 440 is calculated- Examiner submits that the self-rating participant bias score of a user provides the user with awareness and competence of his or her stance on attributes 420, Fig 4 and relevant portions of specification].

	Referring to claims 9, 17 and 24, the combination of Gable/Sinha discloses that at least one of said one or more data fields are selected from the group consisting of background and personality [Gable, bias can be based on factors such as race, ethnicity, geography, etc., col. 4 lines 49-59].

	Referring to claims 10, 18 and 25, the combination of Gable/Sinha discloses that said bias matrix is respectively computed for each member of a group of users, and wherein each of the one or more bias scores is respectively associated with each member [Gable, participant bias score 440 is associated with participant using the self-rating dashboard, col. 9, line 60 – col. 10, line 3, Fig 4; Sinha, bias score indicate measure of bias for characteristic within a segment of users selected for a proposed action, Abstract; individual bias generated with respect to clusters or segments of users, para 20; bias score table, Fig 6].

	Referring to claim 11, the combination of Gable/Sinha discloses that said respective bias matrix for each member is aggregated into a group bias matrix, and wherein said group bias matrix is associated with a collective bias of said group of users [Gable, crowd driven blind content ratings, col. 10, lines 21-42; overall blind content rating over a region or population of many people, col. 11, lines 33-65; Sinha, group bias 210, para 52; bias score table contains group bias portion, Fig 6].



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sardar et al (US 2021/0011939) directed to creation of bias matrix of scores for recommending video content;
Hanratty et al (US 2019/0354935) directed to mitigating an effect of bias in a communication system;
Postrel (US 2018/0225693) directed to managing data collected by social networks including use of bias scores calculated and displayed to a user;
Frank et al (US 201/0224803) directed to crowd-based scoring of affective responses;
Li et al (US 2015/0019640) directed to biasing scores within social networks; and
Wendelberger (US 2009/0204655) directed to forming bias mitigation matrix.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL M SHECHTMAN whose telephone number is (571)272-4018.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHERYL M SHECHTMANPatent Examiner
Art Unit 2167                                                                                                                                                                                                        

/C.M.S/

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167